JOHNSEN, Circuit Judge
(dissenting).
The sole question is whether the Board was justified in inferring that Fry’s union membership was a proximate factor in his discharge.
The record clearly supports the Board’s findings that the employer had displayed bitter hostility to the attempted unionization of its mill; that by its efforts it had succeeded in breaking the force of the union in the plant; that there were only four employees, of whom Fry was one, that continued to wear union buttons at their work; that, at the time the business was converted from a partnership into a corporation, all of these four men were refused re-employment; that it was only after charges had been filed with the Board that the employer agreed to give them back their jobs; that shortly thereafter some of the employees, while Fry was present, were again told by the superintendent of the mill that “they were not going to have any union”; that, of the four union employees, one merely worked part time; that the second was discharged for insubordination within a few weeks after his reinstatement; that, as to the third, the employer purported to complain to the union about the slowness of his work, but when the union suggested a conference to discuss the matter, the employer displayed no further interest; that Fry, the fourth union man, was discharged within a week or two thereafter; and that the hostility of the employer to union organization and membership had definitely continued down to the time of Fry’s discharge. Other facts that entered into the tapestry of the labor controversy are fully set out in the majority opinion and need not be repeated here.
*330I think that, on these facts and circumstances, it must he held that there was evidence to support the Board’s conclusion that Fry’s union membership was one of the prompting motives for his discharge. It may be conceded that Fry’s operation of the three motors which burned would be a sufficient justification for his discharge, if the employer fairly and honestly believed that the fires were due to his carelessness, or that his failure promptly to discover them manifested such indifference or lack of aptitude as to constitute an unwarranted hazard to the mill property. But this justification would be unimportant, unless it could be conclusively said to have been the sole reason for the discharge. If the discharge was in any proximate degree motivated by the labor controversy, the Board had the right, and indeed it was its duty, to hold the employer to his responsibility under the Act.
Motive is an intangible thing and indeed frequently an elusive one. The probing of the intangibles in a labor controversy is exclusively a function of the Board. The recent case of National Labor Relations Board v. Nevada Consolidated Copper Corporation, 316 U.S. 105, 62 S.Ct. 960, 86 L.Ed. 105, reversing 10 Cir., 122 F.2d 587, has again clearly emphasized the judicial limitation to re-examine inferences with respect to the motive for discharges or refusals to re-employ, where the evidence before the Board has presented a probeable channel.
I am convinced that, where an employer has undertaken to combat the union organization of his plant, and where he has evidenced his desire to get rid of a particular employee because of union affiliation and activity—as the employer did here, in refusing to give Fry back his job at the time the partnership was converted into a corporation—and where he subsequently discharges such employee while the union controversy is still flaming or smoldering, the courts have no right to set aside the Board’s inference and conclusion that the discharge was motivated by an unlawful purpose connected with the labor controversy, even though the evidence may show a sufficient justifying cause for the discharge, if there had been no attempt also to serve an unlawful purpose under the Act. The responsibility for a correct decision as to motive in such a situation is exclusively the Board’s.
I think the Board’s order should be enforced.